Citation Nr: 9909191	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury as secondary to service-connected post operative 
traumatic arthritis of the right knee with neurological 
involvement.  

2.  Entitlement to service connection for residuals of stress 
fracture of the left hip as secondary to service-connected 
post operative traumatic arthritis of the right knee with 
neurological involvement.  

3.  Entitlement to service connection for residuals of stress 
fracture of the right hip as secondary to service-connected 
post operative traumatic arthritis of the right knee with 
neurological involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 1991, 
the RO denied service connection for osteoporosis of the 
lumbar spine, for a stress fracture of the left hip and for a 
stress fracture of the right hip.  The RO also granted an 
increased rating for post-operative traumatic arthritis the 
right knee with neurological involvement.  The veteran has 
perfected appeals of the denial of service connection for his 
back and bilateral hip disorders.  

The issue on appeal was originally before the Board in August 
1994 at which time it was remanded in order to obtain 
outstanding treatment records.  


FINDINGS OF FACT

1.  Probative evidence of record establishes a likely 
relationship between the residuals of a low back injury and 
the service-connected post operative traumatic arthritis of 
the right knee with neurological involvement.  

2.  Probative evidence of record establishes a likely 
relationship between the residuals of a fracture of the left 
hip and the service-connected post operative traumatic 
arthritis of the right knee with neurological involvement.  

3.  Probative evidence of record establishes a likely 
relationship between the residuals of a fracture of the right 
hip and the service-connected post operative traumatic 
arthritis of the right knee with neurological involvement.  


CONCLUSIONS OF LAW

1.  The residuals of a low back injury are proximately due to 
or the result of the service-connected post operative 
traumatic arthritis of the right knee with neurological 
involvement on the basis of aggravation.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998); Allen v. Brown,  7 
Vet. App. 439 (1995).  

2.  The residuals of a fracture of the left hip are 
proximately due to or the result of the service-connected 
post operative traumatic arthritis of the right knee with 
neurological involvement.  38 U.S.C.A. § 5107;  38 C.F.R. § 
3.310(a).  

3.  The residuals of a fracture of the right hip are 
proximately due to or the result of the service-connected 
post operative traumatic arthritis of the right knee with 
neurological involvement.  38 U.S.C.A. § 5107;  38 C.F.R. § 
3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was granted service connection for post-operative 
traumatic arthritis of the right knee with neurological 
involvement in April 1969.  

Treatment records from J. M. J., M.D., dated from July 1978 
to December 1991 are of record.  In April and July 1987, the 
veteran complained of back pain.  On a clinical record dated 
in May 1991, it was noted that while on business in 
Pennsylvania, the veteran's right knee gave out causing him 
to fall.  The veteran was complaining of pain in his right 
hip and groin.  The impression was possible muscle sprain.  

On a letter dated in November 1991, the doctor reported that 
he had seen the veteran in May 1991 for severe pain in his 
right hip and groin.  The veteran had informed the doctor 
that he had fallen on his right side after his right knee had 
given way.  The fall occurred four or five days prior to the 
date of treatment in May 1991.  X-rays obtained in May 1991 
were interpreted as negative for fracture.  Repeat X-rays 
taken "elsewhere" revealed a fracture in the right hip.  It 
was noted that no further traumatic events occurred during 
this interval.  The doctor reported that hairline fractures 
of bones could occur without evidence of such fracture by 
routine X-ray for up to 10 days or more after the injury.  
The doctor opined that the veteran had fractured his right 
hip as a result of the fall described by the veteran and that 
the initial fracture was present but not visible on X-rays at 
the time of the May 1991 treatment.  

Treatment records from P. E. M., D. C., dated August 1989 to 
March 1992 are of record.  In August 1989, the veteran sought 
treatment for low back pain.  It was reported that he had 
pulled a muscle six weeks prior to the treatment and had 
experienced low back pain for five years.  A separate 
treatment record dated in August 1989 includes the notation 
that the veteran was experiencing left flank pain which had 
begun three weeks prior to the treatment while playing golf.  
On a statement received in December 1991, the chiropractor 
reported that he had treated the veteran on or about December 
27, 1989 for knife like pain in the back and hip.  The 
veteran had fallen on his left side on December 25, 1989 
after his right knee collapsed.  He was treated 
conservatively with a reduction of symptoms but was referred 
to an orthopedic surgeon in May 1990 who discovered a crack 
in the neck of the left femur.  

The veteran sought treatment twice in March 1992 for muscle 
spasm in his back.  He received relief of the symptoms upon 
chiropractic manual adjustments.  The records evidence many 
treatments between August 1989 and March 1992 but only two 
clinical records were included.  Clinical records from 
December 1989 are not associated with the claims file.  

Private treatment records from G. B., M.D. are of record.  In 
May 1990, the veteran presented with a complaint of pain in 
his left hip.  The pain began in April 1990 while playing a 
round of golf.  An X-ray was referenced as revealing a 
fracture through the superior neck of the hip on the left 
side.  In June 1990, the veteran reported that he had 
experienced eight fractures in the preceding eighteen months.  
In July 1990, it was noted that the stress fracture had 
healed without complications.  The hip was asymptomatic at 
that time.  In August 1990, the veteran sought treatment as a 
result of discomfort in the left hip region.  Repeated X-rays 
revealed no change.  The stress fracture appeared to be 
healed.  It was noted that the veteran was having significant 
problems with numerous locations of unexplained stress 
fractures.  

Two statements dated in April 1991 have been associated with 
the claims file.  R. F. reported that on December 25, 1989, 
he observed the veteran's right knee buckling which caused 
him to fall on his left side.  The veteran experienced pain 
in his hip and lower back after the fall.  D. G. also 
reported that he had observed the veteran fall on December 
25, 1989.  He reported that the veteran's leg had collapsed 
causing him to fall on his left side injuring the back and 
left hip.  The veteran had to be helped into a house after 
the fall and was in pain for at least 24 hours.  

The report of a May 1991 VA examination is included in the 
claims file.  The veteran stated that in December 1989 he 
fell on his left side when his right knee had given way.  He 
had received treatment from a chiropractor and was not 
troubled by his back at the time of the examination with the 
exception of pain in the morning when waking up.  His left 
hip was painful.  



The veteran was informed that he was possibly developing 
ischemic necrosis in his left hip.  He also reported that 
four weeks prior to the examination he injured his right hip 
when he stepped off a curb and his knee again had given way.  
It was noted that the veteran had generalized osteoporosis of 
the lower extremities and lower back.  

X-rays of the left hip revealed that it was intact.  X-rays 
of the right hip revealed a trans-cervical fracture of the 
right hip.  X-rays of the lumbar spine revealed mild end 
plate depressions of most of the vertebra.  X-rays of the 
thoracic spine were normal.  

Physical examination revealed tenderness to palpation over 
the right and left hip joints.  No tenderness upon palpation 
of the back was noted but there was some limitation of motion 
of the lumbar spine.  

The pertinent diagnoses were past history of left hip injury 
in December 1989 due to fall, secondary to right knee injury; 
past history of low back injury in December 1989 due to fall, 
secondary to right knee injury; past history of right hip 
injury in April 1990 due to fall, secondary to right knee 
injury; X-ray evidence of recent transcervical fracture of 
the right hip; and evidence of previous osteoporosis of the 
lumbar spine with end plate depression of the lumbar 
vertebrae. 

The transcript of a RO hearing conducted in February 1992 is 
included in the claims file.  The veteran testified that he 
injured his left hip and back after his right knee buckled 
while walking.  He landed on a rock or pile of rocks on his 
left side.  He testified that he had been having back 
problems and was receiving treatment for low back pain prior 
to his fall.  He re-injured his back in a fall on Christmas 
day.  After the fall he experienced severe sharp pains in his 
back.  A chiropractor informed the veteran that he had 
severely knocked his vertebra out of alignment and that he 
had a pinched nerve.  

The veteran testified he felt he did not have any residuals 
from the fall in his back.  He described his back as being in 
the best shape it had been in for years.  He testified that 
he had also injured his left hip at the same time he injured 
his back when he had fallen.  He complained to a chiropractor 
about his pain and despite receiving treatment, the pain in 
his hip had persisted.  After playing golf, the pain 
increased.  The chiropractor finally referred the veteran to 
a doctor who informed him that he had fractured his hip.  

The veteran testified that he fell and injured his right hip 
in Pennsylvania when his right knee gave out.  He landed on 
his right side, striking a curb.  Initially he was not 
troubled by any pain.  He began to experience pain in his 
right hip the following day.  An initial X-ray failed to 
reveal a fracture.  The fracture of the right hip was 
initially diagnosed during a VA examination.  To the best of 
his knowledge, the veteran had never experienced a fracture 
of the spine.  He reported that he had osteoporosis of the 
back.  

Clinical records and letters from K. S., M.D. have been 
associated with the claims file.  November 1990 X-rays of the 
thoracic and lumbar spine and pelvis revealed a mild decrease 
in the superior inferior height of the T-8 vertebra; mild end 
plate depression of L-3 and L-4 and diffuse osteopenia.  By 
letter dated in December 1990, the doctor reported that he 
had evaluated the veteran for possible metabolic bone 
disease.  Significant past history revealed multiple 
spontaneous appendicular skeletal fractures including a 
fracture of the right ankle, ribs and the left hip in the 
prior three years.  Studies conducted were supportive of a 
diagnosis of osteoporosis.   Bone loss was primarily limited 
to the trabecular bone.  

The doctor opined that the previous hip and rib fractures 
were probably the result of trabecular bone loss.  X-rays of 
the thoracic and lumbar spine dated in February 1992 revealed 
diffuse osteopenia, superior end plate compression of all 
lumbar vertebral bodies and anterior wedge compression and 
loss of height at several lower thoracic vertebral bodies.  

February 1992 X-rays of the pelvis revealed diffuse 
osteopenia, deformative changes of both hips and deformity of 
the femoral head on the right which suggested a possibility 
of an old slipped capital femoral epiphysis or trauma or, 
less likely, a large spur.  It was reported in a letter dated 
in February 1992 that the veteran had been evaluated for 
idiopathic osteoporosis.  Due to the condition, the veteran 
developed multiple spontaneous vertebral spine fractures.  A 
thorough study revealed that the bone loss was due to 
impaired bone formation.  

A statement from the veteran dated in May 1996 has been 
associated with the claims file.  The veteran reported that 
he had earned the degree of Doctor of Chiropractic.  He 
further reported that he had studied osteoporosis in depth.  
He opined that it would take external force greater than 
normal activity to cause a fracture.  He had not sustained 
any additional fractures in the preceding five years which he 
opined to indicate that the fractures were not due to 
osteoporosis.  Since the last time the veteran communicated 
with VA, he had developed vascular necrosis of the right hip 
necessitating replacement of the hip with a prosthesis.  He 
noted that avascular necrosis has been associated with his 
hip fracture.  

Private treatment records from R. A. B., M.D. are of record.  
In March 1996, bipolar hip replacement for reconstruction of 
the right hip was conducted.  This was based on a principal 
diagnosis of avascular necrosis of the right hip with 
collapse.  The records further demonstrate that in February 
1997 the veteran underwent a bipolar left hip arthroplasty as 
a result of avascular necrosis.  

Reports of VA examinations conducted in July 1998 are of 
record.  Pertinent diagnoses include bilateral bipolar 
prosthetic replacement of hips with residuals and mild to 
moderate lumbosacral strain and severe osteoporosis, lumbar 
spine compression and fractures of L1 and L4.  

The examiner noted that included in the record is testimonial 
evidence of a fall on December 25, 1989 with subsequent back 
pain and left hip pain.  The veteran confirmed the same 
history.  

The examiner opined that it was as likely as not based on the 
history and remarks of record that the fracture of the left 
hip occurred the day of the fall.  The examiner noted that 
usually, a five month interval between a fall and diagnosis 
of a hip fracture is "very unusual."  The examiner further 
opined that based on the veteran's self-reported history of 
his right knee giving out, it was likely that his knee 
problems caused the fall which led to the hip fractures, 
which eventually led to avascular necrosis resulting in 
bilateral hip replacements.  

It was noted that osteoporosis had been evident on X-ray 
findings and was a reasonably strong reason for the veteran's 
fractures even with minor trauma.  The veteran informed the 
examiner that he had had minor back sprains prior to the 
December 1989 fall for which he received intermittent 
treatment.  The back problems had increased subsequent to the 
fall.  It was the examiner's opinion that the veteran's back 
disorder was a combination of factors of previous lumbosacral 
strain which was aggravated by the fall.  

Criteria

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")"  noted that in light of 
the benefit of the doubt provisions of 38 U.S.C. § 5107(b), 
an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.

In Allen v. Brown, 7 Vet. App. 439 (1995) the Court held that 
the term "disability," as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be compensated.

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).

Analysis

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  The Board finds 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that service connection was 
granted for a right knee disability in April 1969.  The 
veteran has claimed that as a result of his service-connected 
right knee giving way, he fell on two different occasions, 
resulting in a back injury and also stress fractures of the 
hips.  

The evidence in support of the claim of entitlement to 
service connection for residuals of a back injury includes 
the two statements from laymen reporting to have witnessed 
the veteran fall after his right knee collapsed in December 
1989, injuring his back; and the December 1991 letter from 
the chiropractor showing that the veteran sought treatment in 
December 1989 for a low back injury which was caused when the 
veteran's right knee gave way resulting in a fall.  

Evidence in support of the claim also includes the veteran's 
testimony that he aggravated a pre-existing injury in his 
back when his right knee gave way and he fell in 1989; and 
the opinion included in the July 1998 VA examination which 
found that the veteran's back disorder consisted of a 
previous lumbosacral strain which had been aggravated by the 
fall in 1989.  

The evidence against the claim of entitlement to service 
connection for residuals of a back injury includes the fact 
that the veteran had been treated for a back injury prior to 
his fall in December 1989; the April 1990 VA X-rays revealing 
evidence of previous osteoporosis of the lumbar spine with 
end plate depression; the fact that the December 1990 
statement from the chiropractor was not evidenced by any 
clinical records from December 1989; and the veteran's 
testimony at the February 1992 hearing wherein he reported 
that he did not experience any residuals from his low back 
injury in December 1989.  

The Board finds the evidence in relative equipoise regarding 
the claim of entitlement to service connection for residuals 
of a back injury.  Based on such a finding and in view of the 
medical opinion expressed by the VA examiner in 1998, the 
Board finds that the evidentiary record supports a grant of 
service connection for residuals of a back injury as 
secondary to service-connected post operative traumatic 
arthritis of the right knee with neurological involvement on 
the basis of aggravation.

The evidence in support of the veteran's claim for service 
connection for residuals of a stress fracture of the left hip 
includes the two statements by witnesses who observed the 
veteran fall in 1989 when his right knee gave out; a letter 
from a chiropractor dated in December 1991 who reported that 
the veteran sought treatment for his left hip after a fall in 
1989 when his right knee gave out; the veteran's testimony 
that he injured his left hip after falling in 1989 when his 
right knee collapsed; and an April 1990 X-ray which revealed 
a fracture of the left hip.

Evidence is support of the claim also includes the opinion 
from the examiner who conducted the July 1998 VA examination 
that found it as likely as not that the veteran fractured his 
left hip upon falling in December 1989 as a result of his 
right knee giving way.  

The evidence against the claim of entitlement to service 
connection for residuals of a stress fracture of the left hip 
includes the statement in the August 1989 private medical 
records noting that the veteran had complained of left flank 
pain at that time; the statement included in the May 1990 
private treatment records showing that the pain in the 
veteran's left hip began after playing golf in April 1990; 
the July and August 1990 X-ray reports showing that the 
stress fracture of the left hip had healed; the December 1990 
letter from K. S. M.D., noting that the veteran had 
experienced multiple spontaneous appendicular skeletal 
fractures; the fact that the December 1990 statement from the 
chiropractor was not evidenced by any clinical records from 
December 1989; and the May 1991 VA examination report which 
showed that X-rays of the left hip revealed that the hip was 
intact.  

The Board finds the evidence in relative equipoise regarding 
the claim of entitlement to service connection for residuals 
of stress fracture of the left hip.  Based on such a finding 
and granting the veteran the benefit of the doubt, the Board 
finds that the evidentiary record supports a grant of service 
connection for residuals of a stress fracture of the left hip 
as secondary to the service-connected post operative 
traumatic arthritis of the right knee with neurological 
involvement.

The Board finds the evidence supports the claim of 
entitlement to service connection for residuals of a stress 
fracture of the right hip.  Such evidence includes the May 
1991 VA X-ray results showing a fracture of the right hip; 
the statement included in the May 1991 private treatment 
records noting the veteran reported that he had fallen on his 
right hip several days earlier after his right knee had given 
way; the veteran's testimony that he injured his right hip 
when his right knee had given way; and the November 1991 
opinion from J. M. J., M.D. stating that the veteran had 
fractured his right hip after falling when his right knee had 
given way and that X-ray evidence of fractures do not show up 
immediately.  

The evidence in support of the claim includes the opinion 
from the July 1998 VA examination finding it likely that the 
veteran's knee had given out resulting in a fracture of the 
right hip as reported by the veteran.  The only evidence 
against this claim is the fact that the veteran was noted to 
have multiple spontaneous skeletal fractures in the past and 
that X-rays conducted in May 1990 did not reveal a fracture 
of the right hip at that time.  In view of the foregoing 
discussion, the Board finds the evidentiary record supports a 
grant of service connection for residuals of a stress 
fracture of the right hip as secondary to service-connected 
post operative traumatic arthritis of the right knee with 
neurological involvement.


ORDER

Entitlement to service connection for residuals of a back 
injury as secondary to the service-connected post operative 
traumatic arthritis of the right knee with neurological 
involvement is granted.  

Entitlement to service connection for residuals of stress 
fracture of the left hip as secondary to the service-
connected post operative traumatic arthritis of the right 
knee with neurological involvement is granted.  

Entitlement to service connection for residuals of stress 
fracture of the right hip as secondary to the service-
connected post operative traumatic arthritis of the right 
knee with neurological involvement is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


